DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/16/2022. Claims 1-20 were canceled before. Claims 21-40 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Sharangpani et al. US 2004/0215593) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 21, 32, and 36 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Type
Instant Application
US Patent 10,261,688
Obvious in view of Allen et al. US 2009/0150646
21. (Currently Amended) A memory node,
comprising:
a memory;
a network interface; and
a processor communicatively coupled to the memory and the network interface, wherein:
the network interface is to receive a packet that includes a command, and the processor is to perform the command, the command is to cause the processor to access and process data stored in the memory and 

to cause transmission of a result of the processing in at least one packet using the network interface through a network to a receiver,

the command is received from another device via the network interface;

the command comprises a search command, wherein the search command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of a search, 

22. (Previously Presented) The memory node of claim 21, wherein to perform the search command, the processor is to search at least some data stored in the memory for the data pattern according to one or more parameters associated with the command.


a memory; and 

a storage controller operable to: 

receive a search command with one or more parameters that instructs the storage controller to search for a data pattern in data stored in the memory; and 

search the data stored in the memory for the data pattern according to the one or more parameters included in the search command, wherein the storage controller is configured to locally search the data in the memory for the data pattern without transfer of the data stored in the memory to a processor to perform the search, wherein to perform the search the storage controller is further configured to: 

identify a plurality of data chunks stored in the memory based on the one or more parameters included in the search command, wherein the one or more parameters include a logical block addressing (LBA) range parameter, a byte offset parameter, and an alignment parameter, wherein each data chunk is sized in accordance with a data pattern length; and 



in response to detecting at least one instance of data chunks of data stored in the memory that match the data pattern, the storage controller is further operable to;

receive a replace command that instructs the storage controller to replace the detected data pattern with a replacement pattern; and 

replace the detected data pattern with the replacement pattern based on parameters included in the replace command, wherein the parameters included in the replace command include the replacement pattern and a write mask that enables a portion of the data pattern to be replaced with a portion of the replacement pattern, wherein the write mask enables the data pattern to be blended with the replacement pattern.

23. (Previously presented) The memory node of claim 22, wherein the one or more parameters comprise one or more of: a data pattern length or a bit mask of a portion of the data pattern to be ignored when searching data stored in the memory.
2. The apparatus of claim 1, wherein the one or more parameters in the search command include the data pattern to search for in the data stored in the memory, a data pattern length and a bit mask, wherein the bit mask indicates a portion of the data pattern to be 

24. (Previously presented) The memory node of claim 22, wherein the one or more parameters include one or more of: a logical block addressing (LBA) range within the memory in which to search for the data pattern.
3. The apparatus of claim 1, wherein the one or more parameters in the search command include: a logical block addressing (LBA) range within the memory in which to search for the data pattern; and a byte offset utilized when searching for the data pattern.
Same scope
25. (Previously) The memory node of claim 22, wherein the one or more parameters include flags that define potential outputs to provide after searching for the data pattern and wherein the potential outputs include one or more of: location of a match of the data pattern in data stored in the memory or a number of matches of the data pattern.
5. The apparatus of claim 1, wherein the one or more parameters in the search command include one or more flags that define potential outputs to provide after searching for the data pattern, wherein the potential outputs include location(s) of matches of the data pattern in the data stored in the memory and a number of matches of the data pattern.
Same scope
26. (Previously presented) The memory node of claim 22, wherein the processor is to identify the data pattern by a parallel search of data stored in the memory.
8. The apparatus of claim 1, wherein the storage controller is further operable to: identify the data pattern by searching in parallel data stored in multiple memory drives.
Same scope
27. (Previously presented) The memory node of claim 21, wherein the command comprises a replace command, and wherein to perform the replace command, the processor is to search at least some data stored in the memory for the data pattern according to one or more parameters associated with the command and cause a replacement of the data pattern with a replacement data pattern.
Claim 1.

28. (Previously presented) The memory node of claim 21, wherein the command comprises a search and replace command, and wherein to perform the search and replace command, the processor is to search at least some data stored in the memory for the data pattern according to one or more parameters associated with the command and replace at least one copy of the data pattern in the memory with a replacement data pattern.
Claim 1.
Obvious in view of Allen et al. US 2009/0150646
29. (Previously presented) The memory node of claim 21, wherein the result comprises a starting address of any data in the memory that matches the data pattern associated with the command.
Claim 1.
Same scope
30. (Previously presented) The memory node of claim 21, wherein the memory comprises one or more of: dynamic random access memory (DRAM), synchronous dynamic random access memory (SDRAM), a hard disk drive (HDD), a solid-state drive (SSD), a redundant array of independent disks (RAID) volume, a non-volatile dual in-line memory module (NVDIMM), network attached storage, phase change memory (PCM) or non-volatile memory (NVM) and wherein the NVM includes NAND memory or a three dimensional cross point (3D XPoint) memory.
9. The apparatus of claim 1, wherein the memory comprises one or more of: dynamic random access memory (DRAM), synchronous dynamic random access memory (SDRAM), a hard disk drive (HDD), a solid-state drive (SSD), a redundant array of independent disks (RAID) volume, a non-volatile dual in-line memory module (NVDIMM), network attached storage, phase change memory (PCM) or non-volatile memory (NVM), wherein the NVM includes NAND memory and a three dimensional cross point (3D XPoint) memory.

31. (Previously presented) The memory node of claim 21, comprising a bus to connect the processor with the memory.
Claim 1.
Anticipation
32. (Currently Amended) A computer-implemented method performed at a memory node, the method comprising:
receiving a command in a packet through a network interface, the command relating to accessing a memory, wherein the command in the packet is received from another device via the network interface;
performing the command using a processor locally connected to the memory, wherein the command comprises one or more of: a search operation or a search and replace operation and wherein based on the command including the search operation, the command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of the search operation; and providing a result of performance of the command local to the memory by transmitting the result in at least one packet using the network interface over a network to a receiver, wherein the result comprises one or more of: a count of a number of matches data in the memory that match a data pattern 


33. (Previously presented) The method of claim 32, wherein one or more parameters are associated with the command and wherein the one or more parameters comprise one or more of: a data pattern length or a bit mask of a portion of the data pattern to be ignored when searching data stored in the memory or a logical block addressing (LBA) range within the memory in which to search for the data pattern.
Claims 2 and 3.


34. (Previously presented) The memory node of claim 32, wherein one or more parameters are associated with the command and wherein the one or more parameters include flags that define potential outputs to provide after searching for the data pattern associated with the command and wherein the potential outputs include one or more of: a number of matches of the data pattern with data stored in the memory or locations of matches of the data pattern in the data stored in the memory.
Claim 5.
Same scope
35. (Previously presented) The memory node of claim 32, wherein when the command comprises a search and replace operation, performing the command comprises searching for a data pattern associated with the search and replace operation in the memory and replacing at least one data pattern in the memory with a replacement data pattern.
Claim 15
Obvious in view of Allen et al. US 2009/0150646
36. (Currently Amended) A non-transitory computer-readable medium, comprising instructions stored-thereon, that if executed by one or more processors locally attached to a memory device, cause the one or more processors to:
access a command included in a packet received at a network interface, wherein the command in the packet is received from another device via the network interface, wherein based on the command including the search operation, the command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of the search operation and 
perform the command, the command to cause the processor to access and process data stored in the memory device 
and to cause transmission of a result of performance of the command in at least one packet using a network interface through a network to a receiver.,

wherein the result comprises one or more of: a count of a number of matches of a data pattern associated with the command in the memory device or a number of address ranges that include the data pattern.

Same scope
37. (Previously presented) The computer-readable medium of claim 36, wherein one or more parameters are associated with the command and wherein the one or more parameters comprise one or more of: a data pattern length or a bit mask of a portion of the data pattern to be ignored when searching data stored in 

Same scope
38. (Previously presented) The computer-readable medium of claim 36, wherein one or more parameters are associated with the command and wherein the one or more parameters include flags that define potential outputs to provide after searching for the data pattern associated with the command and wherein the potential outputs include one or more of: a number of matches of the data pattern with data stored in the memory device or locations of matches of the data pattern in the data stored in the memory device.
Claim 5.
Same scope
39. (Previously presented) The computer-readable medium of claim 36, wherein when the command comprises a search and replace operation, performing the command comprises searching for a data pattern associated with the search and replace operation in the memory device and replacing at least one data pattern in the memory device with a replacement data pattern.
Claim 15.
Obvious in view of Allen et al. US 2009/0150646
40. (Previously presented) The computer-readable medium of claim 36, wherein the one or more processors and the memory device are connected using a bus.
Claim 15.


s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-9, and 15 of U.S. Patent No. 10,261,688 in view of Allen et al. US 2009/0150646 (“Allen”).
As per independent claims 21 and 36, taking claim 21 as exemplary, Allen teaches to cause transmission of a result of the processing in at least one packet using the network interface through a network to a receiver (The page of data associated with the desired LBA (e.g., located LBA) can be retrieved. The page of data can be loaded in a buffer component (e.g., 316) in the memory component, and the memory component can indicate to the processor component that the desired LBA is located and/or the associated page is loaded and ready to be provided to the processor component. The page of data can be provided to the processor component, step 704, para 0095 and FIG. 7).
Given the teaching of Allen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Patent 10,261,688 with “to cause transmission of a result of the processing in at least one packet using the network interface through a network to a receiver”. The motivation would be that processor can remain “unencumbered” and is free to perform other functions, thereby improving the overall performance, and the amount of time required to perform the operations may be reduced, para 0042 of Allen. 
As per dependent claim 29, Allen teaches wherein the result comprises a starting address of any data in the memory that matches the data pattern associated with the command (When multiple parallel searches are performed in 
Given the teaching of Allen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Patent 10,261,688 with “wherein the result comprises a starting address of any data in the memory that matches the data pattern associated with the command”. The motivation would be that processor can remain “unencumbered” and is free to perform other functions, thereby improving the overall performance, and the amount of time required to perform the operations may be reduced, para 0042 of Allen.
As per dependent claims 31 and 40, taking claim 31 as exemplary, Allen teaches comprising a bus to connect the processor with the memory (The communication of information between the processor component 302 and the memory component 102 can be facilitated via a bus that can be comprised of any of several types of bus structures, para 0048 and FIGS. 3-4).
Given the teaching of Allen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Patent 10,261,688 with “comprising a bus to connect the processor with the memory”. The motivation would be that processor can remain “unencumbered” and is free to perform other functions, thereby improving the overall performance, and the amount of time required to perform the operations may be reduced, para 0042 of Allen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US 2009/0150646 (“Allen”) in view of Jayasena et al. US 2014/0176187 (“Jayasena”) and in further view of Sharangpani et al. US 2004/0215593 (“Sharangpani”).
As per independent claim 21, Allen teaches A memory node (Memory component 102, FIGS. 1, 3, and 4, para 0031), comprising:
a memory (The memory component 102 can include a memory array 104 that can receive and store data, para 0031 and FIGS. 1, 3, and 4);
a network interface (The communication of information between the processor component 302 and the memory component 102 can be facilitated via a bus that can be comprised of any of several types of bus structures, para 0048 and FIGS. 3-4);
a processor (The memory component 102 can include a search component 106 (mapped to the claimed processor), para 0035 and FIGS. 1, 3, and 4) communicatively coupled to the memory and the network interface (The search component 106 is communicatively connected to the memory array 104 and the bus connecting to the external processor component 302, FIG. 3), wherein:
the network interface is to receive a packet that includes a command (The memory component 102 can receive a command such as search procedure information, para 0036), and the processor is to perform the command (Based in part on the command information, the search component 106 can facilitate searching the memory component 102 to locate the desired LBA and/or associated memory location and/or associated data, para 0040. The search operation is offloaded to the memory component 102, para 0033), the command is to cause the processor to access and process data stored in the memory (The search component 106 can facilitate starting a search of a portion of a page in a block in a memory array 104 based in part on block information (e.g., block offset, specified block), page offset, and/or page area offset, which can be included in a command, to locate a desired LBA specified in the command, para 0040) and to cause transmission of a result of the processing in at least one packet using the network interface through a network to a receiver (The page of data associated with the desired LBA (e.g., located LBA) can be retrieved. The page of data can be loaded in a buffer component (e.g., 316) in the memory component, and the memory component can indicate to the processor component that the desired LBA is located and/or the associated page is loaded and ready to be provided to the processor component. The page of data can be provided to the processor component, step 704, para 0095 and FIG. 7).
Allen does not explicitly disclose “the command is received from another device via the network interface”, “the command comprises a search command, the result comprises one of: a count of a number of matches of a data pattern associated with the 
However, this claim limitation is obvious to one of ordinary skill in the art. In this regard in the KSR decision, the Supreme Court stated that:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.” See MPEP 2141.I.
In the field of word processing (examples of which include MS Word and Adobe) and in the field of line editors (examples of which include vi editor, emacs editor), a “search” or “find” command for a particular data pattern would return the count of the instances of the matched data pattern as well as highlight those matches in the file being handled by word processor or the editor. Furthermore, the word processor or the editor internally stores address information in memory where the particular matches occur so that a subsequent “replace” command, if issued, can replace those data patterns with the data pattern in the replace command and the replacement takes place in specific addresses in the memory that stores the file being handled by the word processor or the editor. Hence, a person of ordinary skill can create a predictable variation of the claimed invention.
the command is received from another device via the network interface (Die-stacked memory device 102 comprising the reconfigurable logic device 132 (see FIG. 3) may write data from a network interface to the die-stacked memory device 102, paragraph [0060]. Thus, as described by Jayasena, commands/data are received via network interface);
the command comprises a search command (An external device may issue a search command as command signaling 313 with a value to be searched to a reconfigurable logic device 132, para 0042) and the result comprises one of: a count of a number of matches of the data pattern characterized by the bitmask associated with the search command in the memory (In response to the search command, the reconfigurable logic 132 searches a specified memory range for the search value and returns the memory address(s) storing the matching value, para 0042. Allen teaches that a mask component 310 can mask the data to set non-determinate bits of the data to a known value based on the masking bits, para 0060 of Allen) or a number of address ranges that include the data pattern (In response to the search command, the reconfigurable logic 132 searches a specified memory range for the search value and returns the memory address(s) storing the matching value, para 0042).
Given the teaching of Jayasena, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Allen with “the command is received from another device via the network interface”, “the command comprises a search command, the 
Allen in combination with Jayasena discloses all of the claimed limitations from above, but does not explicitly teach “wherein the search command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of a search”.
However, in an analogous art in the same field of endeavor, Sharangpani teaches wherein the search command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of a search (Search instructions might provide a mask vector along with a set of bytes comprising the target search pattern. The mask vector might be comprised of bits that correspond to the target pattern byte or bytes. In one embodiment, specific bytes in the target pattern to be ignored during the search operation are selected by setting the corresponding bits in the mask vector to a pre-determined logic level of 0 or 1, para 0095).
Given the teaching of Sharangpani, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Allen and Jayasena with “wherein the search command includes a data pattern and a bitmask, wherein the bitmask is to indicate one or more bits of the data pattern that are to be matched or are not to be matched as part of a search”. The motivation would be that the target pattern used in the search may be reduced in size, para 0095 of Sharangpani. 
As per dependent claim 22, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 21. Allen teaches wherein to perform the search command, the processor is to search at least some data stored in the memory for the data pattern according to one or more parameters associated with the command (The search component 106 can facilitate starting a search of a portion of a page in a block in a memory array 104 based in part on block information (e.g., block offset, specified block), page offset, and/or page area offset, which can be included in a command, to locate a desired LBA specified in the command, para 0040).
As per dependent claim 23, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 22. Allen teaches wherein the one or more parameters comprise one or more of: a data pattern length or a bit mask of a portion of the data pattern to be ignored when searching data stored in the memory (Both data pattern length and mask bits may be specified, para 0060).
As per dependent claim 24, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 22. Allen teaches wherein the one or more parameters include one or more of: a logical block addressing (LBA) range within the memory in which to search for the data pattern (Search procedure information such as search up from search point, search down from search point, search termination information may be specified in the command, para 0036).
As per dependent claim 25, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 22. Allen teaches wherein the one or more parameters include flags that define potential outputs to provide after searching for the data pattern (The search component 106 can facilitate starting a search of a portion of a page in a block in a memory array 104 based in part on block information (e.g., block offset, specified block), page offset, and/or page area offset, which can be included in a command, to locate a desired LBA specified in the command, para 0040) and wherein the potential outputs include one or more of: location of a match of the data pattern in data stored in the memory (The controller component 304 can facilitate providing information to the processor component 302 regarding a location of a desired LBA in the memory array 104, para 0053 and FIG. 3) or a number of matches of the data pattern (When multiple parallel searches are performed in multiple memories or arrays, a number of matches is obtained, para 0079).
As per dependent claim 26, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 22. Allen teaches wherein the processor is to identify the data pattern by a parallel search of data stored in the memory (When multiple memory components 102 are associated with a processor component 302, and interleaving of the LBA searches is employed so that parallel searches of respective memory components 102 can be performed, para 0079).
As per dependent claim 27, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 21. Allen or Jayasena does not explicitly teach “wherein the command comprises a replace command, and wherein to perform the replace command, the processor is to search at least some data stored in the memory for the data pattern according to one or more parameters associated with the command and cause a replacement of the data pattern with a replacement data pattern”.

It would have been readily obvious to one of ordinary skill in the art having the teachings of Allen and applicant’s admitted prior art before him or her, to also instruct the storage controller in a host computer system for receiving and performing search commands such as in Allen, using a command received from the processor, to replace a data pattern with a replacement pattern in accordance with well-known search and replace operations, such as discussed in applicant’s admitted prior art, based on one or more or a “set” of parameters in a command, such as taught by Allen, so as to provide an efficient and flexible replace operation as part of well-known “search and replace” operations, even for different types of applications and data, particularly since Allen teaches that it is desirable to “offload” operations such as “search” operations from a host processor to a storage device or controller, without transferring data to the 
As per dependent claims 28, 35, and 39, these claims are rejected based on arguments provided above for similar rejected dependent claim 27.
As per dependent claim 29, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 21. Allen teaches wherein the result comprises a starting address of any data in the memory that matches the data pattern associated with the command (Information is retrieved, loaded or otherwise evaluated to determine a start address where the data pattern is located, para 0093).
As per dependent claim 30, Allen in combination with Jayasena and Sharangpani discloses the memory node of claim 21. Allen teaches wherein the memory comprises one or more of: dynamic random access memory (DRAM) (The memory component 102 can be DRAM, para 0043), synchronous dynamic random access memory (SDRAM) (The memory component 102 can be SDRAM, para 0043), a hard disk drive (HDD), a solid-state drive (SSD) (The memory component 102 can be flash memory, para 0043), a redundant array of independent disks (RAID) volume, a non-volatile dual in-line memory module (NVDIMM), network attached storage, phase change memory (PCM) or non-volatile memory (NVM) and wherein the NVM includes NAND memory (The memory component 102 can be flash memory, para 0043) or a three dimensional cross point (3D XPoint) memory. 
comprising a bus to connect the processor with the memory (The communication of information between the processor component 302 and the memory component 102 can be facilitated via a bus that can be comprised of any of several types of bus structures, para 0048 and FIGS. 3-4).
As per independent claim 32, this claim is rejected based on arguments provided above for similar rejected independent claim 21 and dependent claim 29.
As per dependent claim 33, this claim is rejected based on arguments provided above for similar rejected dependent claims 23 and 24.
As per dependent claim 34, this claim is rejected based on arguments provided above for similar rejected dependent claim 25.
As per independent claim 36, this claim is rejected based on arguments provided above for similar rejected independent claim 21. For computer program product on a non-transitory computer readable medium, see para 0133 of Allen.
As per dependent claim 37, this claim is rejected based on arguments provided above for similar rejected dependent claims 23 and 24.
As per dependent claim 38, this claim is rejected based on arguments provided above for similar rejected dependent claim 25.
As per dependent claim 40, this claim is rejected based on arguments provided above for similar rejected dependent claim 31.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132